Case 3:16-cv-30179-KAR Document 41-8 Filed 01/09/19 Page 1 of 2




                      EXHIBITP
·   .
           .-.j. :     .... , .            .;:... !                            . .... ..   ~'..
                     Case 3:16-cv-30179-KAR Document 41-8 Filed 01/09/19 Page 2 of 2 EXHIBIT
                                                                                                  !
                                                                                                                               I i-j
                                                                                                              I     ReJON~Y
                                                                                                                    3-1.--/8

        PLEASE POST

        DEPARTMENT OF
        PUBLIC WORKS


        October 18,2012                                          THE CTIY OF
                                                       SPRINGFIELD,~SSACHUSETTS



        The pepartment of Public Works plans to fill the following positions:

                                                                               JOB                    SALARY
        PERM.                     TE11P.                    TITLE              CODE                   RANGE

         (40)                     Intermittent        Snow Route Inspector       4616·                $25.00Ihour

        Present openings for the Department of Public Works (Winter Operations). This position is subject to
        transfer provision as stated in the Collective Bargaining Contract.

        Duties as listed but not limited to those as shown in Job Description 4616.

        Hours to conform with the operational work schedule to which assigned.

        Two informational meetings will be held in the break room at 70 Tapley St. on October 25,2012. The
        first meeting will be at 7am. This meeting is for current DPW employees. The second meeting will be
        at lOam for all non-DPW employees. If you cannot attend these meetings and you have questions about
        these positions, please contact John Rooney at 787-6209.

        If you wish to be considered for the above position, notify the DPW Director in writing stating your
        interest for this position.

        MUST HAVE A VALID DRIVERS LICENSE TO BE CONSIDERED


                                                                 ber 2, 2012


          tli~~
        Allan R Chwalek, Director
        Department of Public Works

        NOTE: This position will be paid only on a "while assigned" basis. All vacation, sick leave, other
        leave, and other assignments will be paid at the Employee's permanent, (or temporary),
        classification rate of pay.
